UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1828


PHILLIP O’BRIANT,

                    Plaintiff - Appellant,

             v.

NESTLE DREYER’S ICE CREAM; KELLI QUINN, Supervisor; CAITLIN
BERMAN, HR Generalist; LANIK MCINTYRE, Human Resources Manager;
BILL WOODS, Plant Manager; TERRENCE MURRAY; LISA NEASOM;
LINDA HASTIE; DAVE BARBOUR,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-01048-ELH)


Submitted: November 9, 2018                                 Decided: November 30, 2018


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Phillip O’Briant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip O’Briant seeks to appeal the district court’s order dismissing his amended

complaint as time-barred based on the limitations period for filing a Title VII lawsuit. In

its final order, the district court did not adjudicate O’Briant’s claims under 42 U.S.C.

§ 1981 (2012) or his argument that his action was timely filed within the four-year statute

of limitations period applicable to those claims. See Lee v. Norfolk S. Ry. Co., 802 F.3d
626, 636 & n.8 (4th Cir. 2015) (citation omitted). This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order that O’Briant seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. See Porter v. Zook, 803
F.3d 694, 696 (4th Cir. 2015) (“[I]f it appears from the record that the district court has

not adjudicated all of the issues in a case, then there is no final order.”). Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case to the district court to

consider O’Briant’s Section 1981 claims. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             2